DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority to U.S. Provisional Application Serial No. 62/661,939, filed April 24, 2018, and PCT/US2019/028971, filed on April 24, 2019, which are incorporated by reference herein in its entirety. 
Claims 1-21 are pending.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 201 due to the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim(s) 1, 12, 19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method, a system, and a non-transitory computer- readable medium (CRM) (presumed to be within a statutory category for the purposes of subject matter eligibility analysis, see rejection below) for managing a stress-or anxiety-related (SAR) disorder in a patient.
Specifically, the limitations of (Claim 1 being representative) “(a) acquiring time-series heartbeat data from the patient; (b) processing the heartbeat data in real time; and (c) performing a mitigating action in response to detecting the SAR clinical event.”, as drafted, is a method that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e. managing personal behavior including rules or instructions) but for the recitation of generic computer components. Regarding Claims 1, 12, 19, and 21, other than reciting the use of generic computer components, the claimed invention amounts to managing personal behavior or interaction between people. Claim 1 recites one or more wearable heartbeat sensors. Claim 12 recites one or more portable devices and a user interface. Claim 19 recites a network interface. Claim 21 recites a one or more CRM and one or more processors. For example, but for the noted computer component(s), the claims encompass a person acquiring time-series heartbeat data from the patient, processing the heartbeat data, and performing a mitigating action in response to detecting the SAR clinical event in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more wearable heartbeat sensors (Claim 1), one or more portable devices and a user interface (Claim 12), a network interface (Claim 19), one or more CRM and on or more processors (Claim 21), and the use of a machine learning classification algorithm (Claims 1, 12, and 21) which is mere instructions to apply the exception because it is a known mathematical algorithm (see MPEP 2106.05(f)(2) commonplace mathematical algorithm applied on general purpose computer). These additional elements are not exclusively described by the applicant and are recited at a at a high-level of generality (i.e., a generic general-purpose computer or components thereof or a generic server performing generic computer functions of acquiring time-series heartbeat data from the patient, processing the heartbeat data in real time, and performing a mitigating action in response to detecting the SAR clinical event) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a general- purpose computer or components thereof, such as one or more wearable heartbeat sensors (Claim 1), one or more portable devices and a user interface (Claim 12), a network interface (Claim 19), one or more CRM and one or more processors (Claim 21), and the use of a machine learning classification algorithm (Claims 1, 12, and 21) to detect a clinical event to perform the noted steps of acquiring time-series heartbeat data from the patient, processing the heartbeat data in real time, and performing a mitigating action in response to detecting the SAR clinical event amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).Furthermore, the use of a machine-learning model to detect a clinical event is a well-understood, routine, and conventional algorithm. The specification (Paragraph 23) states: “Suitable machine-learning algorithms and models are well-known to those of ordinary skill in the art and include, for example, support vector machines (SVMs), decision trees, random forests, neural networks, and convolutional neural networks (CNNs) or other deep neural networks.”
Claim 2-11, 13-18, and 20 are similarly rejected under 35 U.S.C. 101 because the claims either further define and/ or narrow the abstract idea and/ or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2 merely describes storing the detected SAR event with a timestamp. Claim(s) 3 and 17, merely describe acquiring time-series accelerometer data. Claim(s) 4 merely describes receiving a report of a SAR event and adjusting the algorithm. Claim(s) 5 merely describes processing the heartbeat data. Claims 6(s) merely describes that the SAR event is Post-Traumatic Stress Disorder (PTSD) and the event is a hyperarousal event. Claim(s) 7 merely describes that the mitigating action comprises activating a physical alert. Claim(s) 8 merely describes that the mitigating action comprises automatically communicating the SAR clinical event to a contact designated by the patient. Claim(s) 9 merely describes that the mitigating action comprises prompting the patient to initiate electronic communications with a designated contact person. Claim(s) 10 merely describes that the mitigating action comprises providing, via a user interface of a portable device, electronic content to guide a user through one or more stress-reducing exercises. Claim(s) 11 merely describes the composition of one or more stress-reducing exercises. Claim(s) 13 merely describes that the one or more wearable heartbeat sensors, the computational facility, and the user interface are integrated into a single wearable device. Claim(s) 14 merely describes that the wearable device is a smartwatch. Claim(s) 15 merely describes that the one or more wearable heartbeat sensors are integrated into a wearable monitor device. Claim(s) 16 merely describes the mobile communication device is a smartphone. Claim(s) 18 merely describes the user interface comprises a touchscreen and is configured to record a patient-reported SAR event upon a touch gesture performed on the touchscreen. Claim(s) 20 merely describes the computational facility is configured to use a machine-learning classification algorithm to detect the SAR clinical event.

Claims 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 21 is rejected because it does not sufficiently recite a non-transitory computer readable storage medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
The Examiner suggests the addition of “non-transitory” to computer-readable media in the disclosure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg (US 20110245633 A1).

REGARDING CLAIM 1
Goldberg teaches a method for managing a stress- or anxiety-related (SAR) disorder in a patient, the method comprising: 
acquiring time-series heartbeat data from the patient using one or more wearable heartbeat sensors; [Goldberg teaches at Para. 0012 a wearable biosensor device that contains at least one sensor for detecting one or more physiological parameters (e.g. heart rate, pulse rate, beat to beat heart rate viability. Para. 0070 teaches that the wearable biosensor device analyzes the physiological data detected by the one or more sensors in real-time.]
processing the heartbeat data in real time, using a machine-learning classification algorithm to detect a SAR clinical event in the acquired heartbeat data, the machine-learning classification algorithm trained on heartbeat data for one or more patients having a SAR disorder in conjunction with temporally associated indications of SAR clinical events reported by the one or more patients; [Goldberg teaches at Para. 0070 that the device analyzes the physiological data detected by the one or more sensors in real-time using summary metrics and pattern recognition algorithms that become increasingly personalized to the wearer, relying on a personalization profile stored on-board the biosensor device to identify patterns in the data that indicate the need for therapeutic intervention. Para. 0071 teaches that data may be classified based on criteria derived by simply averaging or aggregating the physiological patterns of multiple users. This scheme may be modified for a particular user's physiology by adjustment-to-baseline and stored as a highly personalized profile file on the wearable biosensor and/or related electronic device (e.g., smart phone, personal digital assistant, laptop computer, tablet, e-reader, television, gaming device, etc.) and integrated into the functioning biosensor device as sensor data is accumulated. Para. 0093 teaches that the physiological data, user annotations/activity data, and time of day data, repeated over many samples of these data, make up a set of training data that is used to train a learning algorithm. The learning algorithm produces a personalized profile (denoted in FIG. 4 as "personalized summary metrics"). Prior data can be used to inform the learning algorithm and to verify personalized metrics model. The personalized profile is employed to analyze physiological data in real time, on the wearable device and/or on associated devices, in order to identify patterns, and events and thresholds that indicate the need for therapeutic intervention.]
and performing a mitigating action in response to detecting the SAR clinical event.  [Goldberg teaches at Para.0070 that the device can map patterns of the physiological and motion data to personalized signals or alerts indicative of a likely anxiety attack, panic attack, or other states that the wearer would like to know about, or used to alert other people or devices for assistance, by using, for example, text messages or emails to inform family and clinicians of recent symptomatic events. Para. 0071 teaches that real-time alerts specific to the wearer are increasingly updated and improved based on increasing physiological and/or physical data obtained from the wearer. Para.0038 teaches that the delivery of said therapeutic stimulus can arrive in the forms of a visual, auditory, or tactile alert cuing the wearer to an impending or on-going symptomatic event.]

REGARDING CLAIM 2
Goldberg teaches that the method of claim 1, further comprising storing the detected SAR clinical event in memory in association with a timestamp. [Goldberg teaches at Para.0036 that the on-board memory of the wearable biosensor devices has the capacity to store at least 12 hours of data, preferably more (e.g., 1000+ hours of data). Para. 0032 teaches that the wearable biosensor devices can even further include a clock, and a button for time-stamping events/daily activities by a subject wearing the biosensor device.]

REGARDING CLAIM 3 
Goldberg teaches that the method of claim 1, further comprising, contemporaneously with acquiring the heartbeat data, acquiring time-series accelerometer data indicative of movements of the patient using one or more wearable accelerometers, wherein the heartbeat data is processed in conjunction with the accelerometer data, the machine-learning classification algorithm being trained to discriminate between heartbeat signatures associated with SAR clinical events and heartbeat signatures associated with high physical activity.  [Goldberg teaches at Para. 0032 that the wearable devices can further include an accelerometer and/or a global positioning system (GPS). Para. 0066 teaches that a motion sensor, such as an accelerometer, can also be used to gate the PPG signal so that heart rate data during motion can be ignored or cleaned. Para. 0093 teaches that the physiological data, user annotations/activity data, and time of day data, repeated over many samples of these data, make up a set of training data that is used to train a learning algorithm. The learning algorithm produces a personalized profile (denoted in FIG. 4 as "personalized summary metrics"). Prior data can be used to inform the learning algorithm and to verify personalized metrics model. The personalized profile is employed to analyze physiological data in real time, on the wearable device and/or on associated devices, in order to identify patterns, and events and thresholds that indicate the need for therapeutic intervention.]

REGARDING CLAIM 4
Goldberg teaches that the method of claim 1, further comprising receiving a contemporaneous report of a SAR clinical event from the patient and adjusting the machine- learning classification algorithm based thereon. [Goldberg teaches at Para. 0070 that the device analyzes the physiological data detected by the one or more sensors in real-time using summary metrics and pattern recognition algorithms that become increasingly personalized to the wearer, relying on a personalization profile stored on-board the biosensor device to identify patterns in the data that indicate the need for therapeutic intervention. Para. 0006 teaches that the personalized profile is regularly and/or continuously updated based on ongoing monitoring with the wearable biosensor device, including the wearer's response patterns to previous treatment/therapeutic stimuli and their on-going response to new stimuli. Para. 0072 that machine learning allows a classification algorithm to be customized to consider differences in affect or context, or cross-user differences in physiology (in a more nuanced manner than merely adjustment-to-baseline). Para. 0073 teaches that the use of a learning machine allows a classification scheme to adapt in response to data. In some embodiments, this gives the processor great flexibility to adjust to complex data patterns that may, for instance, vary within a user over different contexts.]

REGARDING CLAIM 5
The method of claim 1, wherein processing the heartbeat data comprises extracting time-series feature sets from the heartbeat data and classifying the feature sets to generate time-series SAR event likelihood output.  [Goldberg teaches at Para. 0009 that the psychological profile is unique to an individual wearer and can represent a psychological state characterized by a plurality of physiological data/parameters, including but not limited to heart rate, pulse rate, beat-to-beat heart rate variability. Para. 0006 teaches that the psychological profile based on the physiological data detected by the sensor and accumulated over time and that the personalized profile is regularly and/or continuously updated based on ongoing monitoring with the wearable biosensor device, including the wearer's response patterns to previous treatment/therapeutic stimuli and their on-going response to new stimuli. Para. 0098 teaches the sensor/processor/personalized profile detects and recognizes physiological changes in the individual, relative to their normal/baseline physiological state, indicative of a symptomatic episode, such as anxiety or panic.]

REGARDING CLAIM 6
Goldberg teaches the method of claim 1, wherein the SAR disorder is Post-Traumatic Stress Disorder (PTSD) and the SAR event is a hyperarousal event. [Goldberg teaches at Para. 0021 that the invention provides methods for detecting, diagnosing, monitoring and treating one or more psychological disorders and/or psychological states, including but not limited to anxiety disorders, post-traumatic stress disorder, obsessive-compulsive disorder, panic disorder, phobic disorders, depression, bipolar disorder, a psychotic disorder, and addiction, autism, attention deficit hyperactivity disorder, schizophrenia, stroke recovery, traumatic brain injury, eating disorders (e.g., anorexia nervosa, bulimia nervosa, binge/compulsive over-eating, purging, etc.) and pain management. Para. 0100 teaches the sensor/processor/personalized profile on-board the wearable biosensor detects and recognizes physiological changes in the individual relative to their normal/baseline physiological state, indicative of PTSD. Para. 0056 that one or more sensors gather physiological data regarding heart rate (sympathetic and parasympathetic arousal).]

REGARDING CLAIM 7
Goldberg teaches the method of claim 1, wherein the mitigating action comprises activating a physical alert. [Goldberg teaches at Para.0070 that the device can map patterns of the physiological and motion data to personalized signals or alerts indicative of a likely anxiety attack, panic attack, or other states that the wearer would like to know about, or used to alert other people or devices for assistance, by using, for example, text messages or emails to inform family and clinicians of recent symptomatic events. Para.0038 teaches that the delivery of said therapeutic stimulus can arrive in the forms of a visual, auditory, or tactile alert cuing the wearer to an impending or on-going symptomatic event.] 

REGARDING CLAIM 8
Goldberg teaches the method of claim 1, wherein the mitigating action comprises automatically communicating the SAR clinical event to a contact designated by the patient. [Goldberg teaches Para. 0094 teaches that the "alert" can alternatively be transmitted to a centralized computing infrastructure which can store and further process the data or send alerts to caregivers in the form of phone calls, text messages, emails, etc. Para. 0100 The wearable biosensor wirelessly transmits an alert, such as a text message or an email, that indicates to his family and/or his superiors that he should seek treatment from mental health professionals.] 

REGARDING CLAIM 9
Goldberg teaches the method of claim 1, wherein the mitigating action comprises prompting the patient to initiate electronic communications with a designated contact person. [Goldberg teaches Goldberg teaches Para. 0094 teaches that the "alert" can alternatively be transmitted to a centralized computing infrastructure which can store and further process the data or send alerts to caregivers in the form of phone calls, text messages, emails, etc. Para. 0100 The wearable biosensor wirelessly transmits an alert, such as a text message or an email, that indicates to his family and/or his superiors that he should seek treatment from mental health professionals.]

REGARDING CLAIM 10
Goldberg teaches the method of claim 1, wherein the mitigating action comprises providing, via a user interface of a portable device, electronic content to guide a user through one or more stress-reducing exercises. [Goldberg teaches at Para. 0010 that the information displayed to the wearer on the interface of the biosensor device, or on associated/connected devices, can be an alert of instructions to the user (e.g., to "take a deep breath ", or "relax"), or a visual stimulus (e.g., an image of a calming scene, a picture of a loved one, an amusing video, an inspiration phrase or quote).]

REGARDING CLAIM 11
Goldberg teaches the method of claim 10, wherein the one or more stress-reducing exercises comprise at least one of breathing techniques, active muscle relaxation techniques, or mindfulness techniques. [Goldberg teaches at Para. 0010 that the information displayed to the wearer on the interface of the biosensor device, or on associated/connected devices, can be an alert of instructions to the user (e.g., to "take a deep breath ", or "relax"), or a visual stimulus (e.g., an image of a calming scene, a picture of a loved one, an amusing video, an inspiration phrase or quote).]
  
REGARDING CLAIM 12
Goldberg teaches a system for managing a stress- or anxiety-related (SAR) disorder in a patient, the system comprising one or more portable devices that include: [Goldberg teaches at Para. 0005 a system that implements the accumulated information regarding the physiological changes detected by the wearable biosensor device to deliver just-in-time therapeutic stimuli to the user/wearer of the device. Goldberg teaches at Para. 0011 The wearable device can further include a transmitter for conveying the psychological profile or detected/accumulated physiological data directly to an associated electronic device such as a mobile phone, a smart phone, a digital personal assistant, a laptop computer, a tablet, an e-reader, a desktop computer, a television, a gaming device, or a remote server.]
one or more wearable heartbeat sensors to acquire time-series heartbeat data from a patient; [Goldberg teaches at Para. 0012 a wearable biosensor device that contains at least one sensor for detecting one or more physiological parameters (e.g. heart rate, pulse rate, beat to beat heart rate viability. Para. 0070 teaches that the wearable biosensor device analyzes the physiological data detected by the one or more sensors in real-time.]
a computational facility to process the heartbeat data in real time, using a machine-learning classification algorithm to detect a SAR clinical event in the acquired time-series heartbeat data, the machine-learning classification algorithm trained on time-series heartbeat data for one or more patients having a SAR disorder in conjunction with temporally associated indications of SAR clinical events reported by the one or more patients; [Goldberg teaches at Para. 0084 that the on-board processor analyzes the data in real-time and detects/recognizes patterns in the data. In certain embodiments, the on-board processor further includes algorithms for mapping the detected physiological data to a psychological state based on the wearer's personalized profile associated with the device (on-board data file). Para. 0071 teaches that data may be classified based on criteria derived by simply averaging or aggregating the physiological patterns of multiple users. This scheme may be modified for a particular user's physiology by adjustment-to-baseline and stored as a highly personalized profile file on the wearable biosensor and/or related electronic device (e.g., smart phone, personal digital assistant, laptop computer, tablet, e-reader, television, gaming device, etc.) and integrated into the functioning biosensor device as sensor data is accumulated. Para. 0093 teaches that the physiological data, user annotations/activity data, and time of day data, repeated over many samples of these data, make up a set of training data that is used to train a learning algorithm.]
and a user interface to perform a mitigating action in response to detecting the SAR clinical event. [Goldberg teaches at Para. 0086 that upon receipt of the data and/or instructions from the wearable biosensor device, the electronic device presents, displays or plays a select media file in real-time to the individual wearing the biosensor device (e.g., on a display screen or through speakers contained within the electronic device) based on the personalized profile of the wearer and reflecting previous responses to real-time treatments, thereby providing a therapeutic stimulus (including but not limited to cognitive behavioral therapy, exposure therapy, and breathing techniques such as deep breathing exercises and meditative techniques, photographs, audio, video, and text) to the individual wearing the device in real-time.] 

REGARDING CLAIM 13
Goldberg teaches the system of claim 12, wherein the one or more wearable heartbeat sensors, the computational facility, and the user interface are integrated into a single wearable device. [Goldberg teaches at Para. 0022 an all-in-one, self-contained, wearable biosensor device is provided to an individual for detecting, diagnosing, monitoring and/or treating a psychological disorder and/or psychological state. The wearable biosensor device includes at least one sensor for detecting one or more physiological parameters, a processor configured for deriving data indicative of a psychological state (e.g., anxiety, panic, depression, mania, a substance-abuse related craving, or a baseline state) based on the detected physiological parameter (computational facility), a digital media library, on-board memory, and a display (user interface). Para. 0008 teaches a wearable biosensor device that includes at least one sensor for measuring physiological data, memory for storing the accumulated physiological data over time, an on-board processor for deriving a psychological profile based upon said accumulated physiological data, and an interface displaying information concerning said psychological profile.]

REGARDING CLAIM 14
Goldberg teaches that the system of claim 13, wherein the wearable device is a smartwatch. [Goldberg teaches at Para. 0035 that the wearable biosensor devices are preferably adapted for wearing around a wrist (e.g., watch, a bracelet)]

REGARDING CLAIM 15
Goldberg teaches the system of claim 12, wherein the one or more wearable heartbeat sensors are integrated into a wearable monitor device that is communicatively couplable to a mobile communication device comprising the computational facility and the user interface. [Goldberg teaches at Para. 0012 a wearable biosensor device that contains at least one sensor for detecting one or more physiological parameters (e.g. heart rate, pulse rate, beat to beat heart rate viability. Para. 0016-0017 teach that the system further includes the electronic device which has a display and contains a digital media library. The electronic device is configured to select and play a media from said library on said display based on data received from the wearable biosensor device. The electronic device may be a smart phone, a digital personal assistant, a laptop computer, a tablet, an e-reader, a television, a gaming device, or a desktop computer.]

REGARDING CLAIM 16
Goldberg teaches the system of claim 15, wherein the mobile communication device is a smartphone. [Para. 0016-0017 teach that the system further includes the electronic device which has a display and contains a digital media library. The electronic device is configured to select and play a media from said library on said display based on data received from the wearable biosensor device. The electronic device may be a smart phone, a digital personal assistant, a laptop computer, a tablet, an e-reader, a television, a gaming device, or a desktop computer.]

REGARDING CLAIM 17
Goldberg teaches the system of claim 12, further comprising one or more wearable accelerometers to acquire time-series accelerometer data indicative of movements of the patient, wherein the computational facility is to process the heartbeat data in conjunction with the accelerometer data, the machine-learning classification algorithm being trained to discriminate between heartbeat signatures associated with SAR clinical events and heartbeat signatures associated with high physical activity. [Goldberg teaches at Para. 0032 that the wearable devices can further include an accelerometer and/or a global positioning system (GPS). Para. 0066 teaches that a motion sensor, such as an accelerometer, can also be used to gate the PPG signal so that heart rate data during motion can be ignored or cleaned. Para. 0093 teaches that the physiological data, user annotations/activity data, and time of day data, repeated over many samples of these data, make up a set of training data that is used to train a learning algorithm. The learning algorithm produces a personalized profile (denoted in FIG. 4 as "personalized summary metrics"). Prior data can be used to inform the learning algorithm and to verify personalized metrics model. The personalized profile is employed to analyze physiological data in real time, on the wearable device and/or on associated devices, in order to identify patterns, and events and thresholds that indicate the need for therapeutic intervention.]

REGARDING CLAIM 18 
The system of claim 12, wherein the user interface comprises a touchscreen and is configured to record a patient-reported SAR event upon a touch gesture performed on the touchscreen. [Goldberg teaches at Para. 0008 an interface for displaying information concerning said psychological profile. Para. 0038 teaches the delivery of said therapeutic stimulus can arrive in the forms of a visual, auditory, or tactile alert cuing the wearer to an impending or on-going symptomatic event. Para. 0010 teaches The information displayed to the wearer on the interface of the biosensor device, or on associated/connected devices, can be an alert of an impending symptomatic event, a diagnosis based on the psychological profile derived from the physiological data, a questionnaire for the user regarding his current mental state or activity, instructions to the user (e.g., to "take a deep breath", or "relax"), a visual stimulus (e.g., an image of a calming scene, a picture of a loved one, an amusing video, an inspiration phrase or quote), or any combination thereof. The information collected from these displays are tied to the physiological data in the wearer's stored profile. Figure 3 illustrates the slide bar for user interaction to input data and then provide feedback in response to an event.] 

REGARDING CLAIM 19 
Goldberg teaches a system for managing a stress- or anxiety-related (SAR) disorder in a patient, the system comprising: [Goldberg teaches at Para. 0005 a system that implements the accumulated information regarding the physiological changes detected by the wearable biosensor device to deliver just-in-time therapeutic stimuli to the user/wearer of the device.]
one or more portable devices that include: [Goldberg teaches at Para. 0011 The wearable device can further include a transmitter for conveying the psychological profile or detected/accumulated physiological data directly to an associated electronic device such as a mobile phone, a smart phone, a digital personal assistant, a laptop computer, a tablet, an e-reader, a desktop computer, a television, a gaming device, or a remote server.]
one or more wearable heartbeat sensors to acquire time-series heartbeat data from a patient; [Goldberg teaches at Para. 0012 a wearable biosensor device that contains at least one sensor for detecting one or more physiological parameters (e.g. heart rate, pulse rate, beat to beat heart rate viability. Para. 0070 teaches that the wearable biosensor device analyzes the physiological data detected by the one or more sensors in real-time.]
a network interface to send the acquired heartbeat data in real time to a computational facility for real-time processing and to receive a signal indicative of a SAR clinical event detected in the time-series heartbeat data from the processing facility in real time; [Goldberg teaches at Para. 0094 that a microprocessor on-board the device (or in a cloud computing network) reads/analyzes the data in real-time and sends the data to a local data file for storage and comparison against past data. If an atypical physiological pattern is detected, the wearable biosensor device signals internal logic on the wearable device and/or to an electronic device that triggers real-time delivery of a therapeutic stimuli on the wearable device (i.e. an all-in-one monitoring and treatment embodiment) and/or on an associated electronic device.]
and a user interface to perform a mitigating action in response to the signal indicative of the SAR clinical event. [ Goldberg teaches at Para. 0086 that upon receipt of the data and/or instructions from the wearable biosensor device, the electronic device presents, displays, or plays a select media file in real-time to the individual wearing the biosensor device (e.g., on a display screen or through speakers contained within the electronic device) based on the personalized profile of the wearer and reflecting previous responses to real-time treatments, thereby providing a therapeutic stimulus (including but not limited to cognitive behavioral therapy, exposure therapy, and breathing techniques such as deep breathing exercises and meditative techniques, photographs, audio, video, and text) to the individual wearing the device in real-time.]

REGARDING CLAIM 20 
Goldberg teaches the system of claim 19, further comprising the processing facility, wherein the computational facility is configured to use a machine-learning classification algorithm to detect the SAR clinical event in the acquired time-series heartbeat data, the machine-learning classification algorithm trained on time-series heartbeat data for one or more patients having a SAR disorder in conjunction with temporally associated indications of SAR clinical events reported by the one or more patients.[Goldberg teaches at Para. 0084 that the on-board processor analyzes the data in real-time and detects/recognizes patterns in the data. In certain embodiments, the on-board processor further includes algorithms for mapping the detected physiological data to a psychological state based on the wearer's personalized profile associated with the device (on-board data file). Para. 0071 teaches that data may be classified based on criteria derived by simply averaging or aggregating the physiological patterns of multiple users. This scheme may be modified for a particular user's physiology by adjustment-to-baseline and stored as a highly personalized profile file on the wearable biosensor and/or related electronic device (e.g., smart phone, personal digital assistant, laptop computer, tablet, e-reader, television, gaming device, etc.) and integrated into the functioning biosensor device as sensor data is accumulated. Para. 0093 teaches that the physiological data, user annotations/activity data, and time of day data, repeated over many samples of these data, make up a set of training data that is used to train a learning algorithm.]

REGARDING CLAIM 21
Goldberg teaches one or more computer-readable media storing instructions for execution by one or more processors of a machine, the instructions, when executed, causing the one or more processors to perform operations comprising: [Goldberg teaches at Para. 0006 an on-board processor.]
in response to receipt of time-series heartbeat data acquired from a patient, processing the heartbeat data in real time, using a machine-learning classification algorithm to detect a SAR clinical event in the acquired time-series heartbeat data, the machine-learning classification algorithm trained on time- series heartbeat data for one or more patients having a SAR disorder in conjunction with temporally associated indications of SAR clinical events reported by the one or more patients; [Goldberg teaches at Para. 0070 that the device analyzes the physiological data detected by the one or more sensors in real-time using summary metrics and pattern recognition algorithms that become increasingly personalized to the wearer, relying on a personalization profile stored on-board the biosensor device to identify patterns in the data that indicate the need for therapeutic intervention. Para. 0071 teaches that data may be classified based on criteria derived by simply averaging or aggregating the physiological patterns of multiple users. This scheme may be modified for a particular user's physiology by adjustment-to-baseline and stored as a highly personalized profile file on the wearable biosensor and/or related electronic device (e.g., smart phone, personal digital assistant, laptop computer, tablet, e-reader, television, gaming device, etc.) and integrated into the functioning biosensor device as sensor data is accumulated. Para. 0093 teaches that the physiological data, user annotations/activity data, and time of day data, repeated over many samples of these data, make up a set of training data that is used to train a learning algorithm. The learning algorithm produces a personalized profile (denoted in FIG. 4 as "personalized summary metrics"). Prior data can be used to inform the learning algorithm and to verify personalized metrics model. The personalized profile is employed to analyze physiological data in real time, on the wearable device and/or on associated devices, in order to identify patterns, and events and thresholds that indicate the need for therapeutic intervention.]
and generating an output indicative of the detected SAR clinical event.  [Goldberg teaches at Para.0070 that the device can map patterns of the physiological and motion data to personalized signals or alerts indicative of a likely anxiety attack, panic attack, or other states that the wearer would like to know about, or used to alert other people or devices for assistance, by using, for example, text messages or emails to inform family and clinicians of recent symptomatic events. Para. 0071 teaches that real-time alerts specific to the wearer are increasingly updated and improved based on increasing physiological and/or physical data obtained from the wearer. Para.0038 teaches that the delivery of said therapeutic stimulus can arrive in the forms of a visual, auditory, or tactile alert cuing the wearer to an impending or on-going symptomatic event.]

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Picard et al. (US 20140081090 A1) which discloses computer0implemented techniques for analyzing physiology data captured by biosensors and for providing alerts based on the biosensor data. The biosensor data is provided to a cloud-computing environment and processed to identify atypical brain activity, such as, depression, compulsive behavior anxiety, a panic attack, a sleep disorder, a bipolar attack, ADHD behavior, boredom, being startled, an obsessive-compulsive reaction, a phobia, a post-traumatic stress disorder reaction, or a social anxiety disorder. 
Olivier et al. (US 20170127993 A1) which discloses a system that has a data acquisition device provided with a non-invasive instrument for acquiring physiological and psychological data from a human subject. A microcontroller processes the acquired data into biological metrics. The data acquisition device includes a communication link. A computing platform is connected to the communication link for receiving the biological metrics from the data acquisition device, and processing the biological metrics into quantifiable stress metrics of a stress function algorithm module to determine level of stress experienced by the human subject.
Fletcher et al (US 20110004072 A1) discloses biosensors worn by the user gather physiological data from the user and transmit this data to another radio-enabled device. The data is further transmitted, via this other radio-enabled device, to one or more networks (such as wireless networks or the Internet). A processor analyzes this transmitted data, in real time, to recognize patterns in the data that indicate the need for therapeutic intervention. Upon recognition of such a pattern, the processor outputs instructions for a transducer to deliver therapeutic stimuli. These instructions are transmitted, over one or more wired or wireless networks, to a transducer which delivers the therapeutic stimuli to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia K Edouard whose telephone number is (571)272-6084. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM (Out of Office First Friday of the Biweek).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya M Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.K.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626